NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the Federal Circuit
IN RE BP LUBRICANTS USA INC.,
Petitioner.
Misce1laneous Docket No. 960
On Petition for Writ of Mandamus to the United
States District Court for the N0rthern District of I11in0is
in case no. 10-CV-1258, Judge R0bert W. Gett1eman.
ON PETITION FOR W`RIT OF MANDAMUS
ORDER
BP Lubricants USA Inc. submits a petition for a writ
of mandamus directing the United States District Court
for the Northern District of Il1inois to (1) vacate its Au-
gust 25, 2010 order denying BP’s motion to dismiss and
(2) dismiss the complaint
Upon consideration thereof,
IT ls ORDERED THAT;
Thomas A. Simonian is directed to respond to BP’s
mandamus petition within 14 days of the date of filing of
this order.

IN RE BP LUBRICANTS
FoR THE CoURT
 1 5  /s/ Jan Hor`baly
CC.
S
Date J an Horba1y
Russe11 E. Levine, Esq.
Joseph M. Vanek, Esq.
Judge, N.D. I11.
C1erk, N.D. Il1.
C1erk
§
§§
§C
l-go
SEP 15
PEALS FOR
C|RCUfT
2010
.lAN HORBALY
CLERK